Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 1 of 10 PagelD 7
16-2019-CA-001502-KXXXX-MA

 

CV-D
Filing # 85531338 E-Filed 02/26/2019 03:33:52 PM
IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL
CIRCUIT IN AND FOR DUVAL COUNTY, FLORIDA
MICHAEL MACLAY on behalf of
Himself and all others similarly situated,
CASE NO::
CIVIL DIVISION
Plaintiffs,
CLASS REPRESENTATION
Vv. JURY TRIAL DEMANDED
MIDLAND CREDIT MANAGEMENT, INC.,
Defendant.
/
CLASS ACTION COMPLAINT

COMES NOW, Plaintiff, MICHAEL MACLAY (hereinafter “Plaintiff’) on behalf of
himself and all others similarly situated, by and through his undersigned counsel, and sues
Defendant, MIDLAND CREDIT MANAGEMENT, INC. (hereinafter “MCM”), and in support
thereof would allege:

L This Court has jurisdiction over this matter because the amount in controversy
exceeds $15,000.00, exclusive of interest, costs, and attorney’s fees.

JURISDICTION AND VENUE

2. This court has subject matter jurisdiction over this action pursuant to Florida
Statutes § 559.77(1) and 15 U.S.C. § 1692k(d).

3. Venue is proper because the events and transactions underlying the basis for this
action occurred in Duval County, Florida.

PARTIES

4. Plaintiff is a natural person and resident of Duval County, Florida.

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 02/27/2019 09:14:22 AM
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 2 of 10 PagelD 8

5. Defendant MCM is a Kansas Foreign Profit Corporation doing business in Duval
County, Florida, and whose principal address is 3111 Camino Del Rio North, Suite 103, San
Diego, CA 92108.

6. Defendant MCM may be served through its registered agent, CORPORATION
SERVICE COMPANY, at 1201 Hays St., Tallahassee, FL 32301.

GENERAL ALLEGATIONS

7. Plaintiff alleges violations of the Fair Debt Collection Practices Act, 15 U.S.C. §
1692, et seq., (hereinafter the “FDCPA”).

8. Defendant MCM attempted to collect a Debt from Plaintiff in Duval County
Court Case# 16-2018-SC-012709-XXXX-MA (hereinafter the “Debt”).

9. Under the FDCPA, a “consumer” is defined as “any natural person obligated or
allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3) (emphasis added).

10. Plaintiffis a “consumer” as defined in the FDCPA. 15 U.S.C. § 1692a(3).

il. Defendant MCM is a “debt collector” as defined in the FDCPA. 15 U.S.C. §
1692a(6).

12. The alleged Debt which Defendant MCM has attempted to collect from Plaintiff
is a “debt” or “consumer debt” as defined in the FDCPA, and allegedly originated in Duval
County, Florida. 15 U.S.C. § 1692a(S5).

13. Because of Defendant’s massive state-wide debt collection practice, Defendant
contracts with “coverage” attorneys on a single hearing basis to attend pre-trial hearings
throughout the state of Florida that are conducted pursuant to Rule 7.090 of the Florida Small

Claims Rules.

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 3 of 10 PagelD 9

¥

14. Defendant MCM’s “coverage” attorneys are debt collectors under the FDCPA.

15. Defendant MCM’s “coverage” attorneys must comply with the FDCPA.!

16. Defendant MCM is liable for the actions of the “coverage” attorneys that attend
hearings.

17. “Coverage” attorneys will routinely speak to consumers in the vicinity of the
courtroom in an attempt to set up a payment arrangement, or to try and convince the consumer to
stipulate to the entry of a judgment. Such communications are not during the course or part of
any hearing.

18. | When the “coverage” attorneys make contact with consumers like the Plaintiff,
they are required to comply with 15 U.S.C. § 1692e(11):

The failure to disclose in the initial written communication with the consumer
and, in addition, if the initial communication with the consumer is oral, in that
initial oral communication, that the debt collector is attempting to collect a debt
and that any information obtained will be used for that purpose, and the failure to
disclose in subsequent communications that the communication is from a debt
collector, except that this paragraph shall not apply to a formal pleading made in
connection with a legal action.

19. When a “coverage” attorney makes their initial communication with a consumer
such as the Plaintiff, they must disclose that he or she is “attempting to collect a debt and that

any information obtained will be used for that purpose.”* This warning is colloquially known as

a “mini Miranda”. When a “coverage” attorney makes subsequent communications with a

 

! The Supreme Court, as well as various Circuit Courts, have held that the FDCPA applies to attomeys' debt-
collection activity during litigation. See Heintz y. Jenkins, 314 U.S. 291, 299 (1995) (“(T]he FDCPA the applies to
attorneys who ‘regularly’ engage in consumer debt-collection activity, even when that activity consists of
litigation.”); Todd v. Weltman, Weinberg & Reis Co., L.P_A., 434 F.3d 432 (6th Cir.2006) cert. denied 549 US. 886
(Oct. 2, 2006); Sayyed v. Wolpoff & Abramson, 485 F.3d 226, 230 (4th Cir.2007).
2 See Stacey Hart v. Credit Control, LLC, No. 16-17126 (11th Cir. Sept. 22, 2017).

3

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 4 of 10 PagelD 10

consumer such as the Plaintiff, they must disclose that the communication is from a debt
collector.

20. On February 21, 2019, Plaintiff attended a pre-trial hearing at the Duval County
Courthouse. Around the time of the hearing, but not during the hearing, Plaintiff spoke with
Defendant MCM’s “coverage” attorney who failed to substantively disclose during his initial
communication with Plaintiff that “This is an attempt to collect a debt and any information
obtained will be used for that purpose.” Defendant MCM’s “coverage” attorney also failed
disclose that the communication was from a debt collector.

21, All conditions precedent to this action have occurred or have been waived.

22. Plaintiff has retained the services of the undersigned attorneys and is required to
pay a reasonable fee for their services.

CLASS REPRESENTATION ALLEGATIONS

23. Pursuant to Florida Rule of Civil Procedure 1.220(a), (b) (2) and (b) (3), Plaintiff
brings this action on behalf of themselves and all others similarly situated.

24. The Class(es) are defined as:

Duval County Class (Count I): All persons in Duval County, Florida against

whom Defendant MCM attempted to collect a consumer debt, and whose

“coverage” attorneys close to the time of a scheduled pre-trial hearing, failed to

provide the required disclosures in 15 U.S.C. § 1692e(11) while communicating

with the class member, within the applicable limitations period prior to the filing

of the initial Complaint in this action through the date Notice is issued to the

Class.

Florida Class (Count 1): All persons in the state of Florida (except Duval

County) against whom Defendant MCM attempted to collect a consumer debt,

and whose “coverage” attorneys close to the time of a scheduled pre-trial hearing,

failed to provide the required disclosures in 15 U.S.C. § 1692e(11) while
communicating with the class member, within the applicable limitations period

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 5 of 10 PagelD 11

prior to the filing of the initial Complaint in this action through the date Notice is
issued to the Class.

25. The statute of limitations for the FDCPA claims is 1 year pursuant to 15 U.S.C. §
1692k(d).

26. ‘Plaintiff is unable to state the exact number of class members because that
information is solely in the possession of Defendant MCM. However, the exact number of class
members, including the names and addresses of all class members, will be easily ascertained
through a review of Defendant MCM’s business records and records that are maintained by the
Clerks of Court. Upon information and belief, the putative Classes are made up of thousands of
Florida consumers. On information and belief, Plaintiff estimates that the Duval County class
will consist of hundreds of individuals and that the Florida Class will consist of thousands of
individuals. Therefore, the putative Class is so numerous that joinder of all members would be
impracticable. ”

27. Questions of law and fact common to the Class(es) exist and predominate over
questions affecting only individual members, including, inter alia, the following:

(a) | Whether Defendant MCM violated the FDCPA when its “coverage” attorneys

failed to provide the disclosures to consumers required by 15 U.S.C. § 1692e(11);

28. =‘ The claims asserted by the named Plaintiff in this action are typical of the claims
of the members of the Classes because, upon information and belief, Defendant MCM routinely
sends “coverage” attorneys to pre-trial hearings and those “coverage” attorneys do not provide
the disclosures to consumers required by 15 U.S.C. § 1692e(11).

29. Accordingly, the claims of the Plaintiff and of the Classes originate from the same

standardized conduct, practice, and procedure, on the part of Defendant MCM.
5

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 6 of 10 PagelD 12

30. Plaintiff possess the same interests and has suffered the same injuries as each
Class member because the use of a creditor name other than the legal entity name or a registered
fictitious name results in uniform damages. There are no individual facts which distinguish the
Plaintiff from other Class members that were subjected to Defendant MCM’s illegal conduct.

31. The named Plaintiff will fairly and adequately represent and protect the interest of
the members of the Classes because he has no interest antagonistic to the Class he seeks to
represent, and because the adjudication of his claims will necessarily decide the identical issues
for other class members. There is nothing peculiar about the Plaintiff's situation that would
make him inadequate as the class representative.

32. The management of the class action proposed is not extraordinarily difficult, and
the factual and legal issues raised by this class action complaint will not require extended contact
with the members of the Classes because Defendant MCM’s conduct was perpetrated on all
members of the Classes and will be established by common proof. Moreover, Plaintiff has
retained counsel competent and experienced in actions brought under consumer protection laws.

33.  Acclass action is superior to other methods for the fair and efficient adjudication
of this controversy because the damages suffered by each individual Class member will be
relatively modest compared to the expense and burden of individual litigation. It would be
impracticable for each Class member to seek redress individually for the wrongful conduct
alleged herein because the cost of such individual litigation would be cost prohibitive as
individual statutory damages for each FDCPA violation are capped at $1,000.00 or 1% of the
defendants’ net worth. It would be difficult, if not impossible, to obtain counsel to represent

each Class member on an individual basis for such small claims. More importantly, the vast

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 7 of 10 PagelD 13

majority of Class members are not aware that Defendant MCM’s “coverage” attorneys are

required to provide disclosures pursuant to 15 U.S.C. § 1692e(11). There will be no difficulty in

the management of this litigation as a class action as the legal issues affect a standardized pattern
of conduct by Defendant MCM and class actions are commonly used in such circumstances.

34. For purposes of the claims brought in this action, the applicable standard is the

“least sophisticated” consumer test. See Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172-75

(11th Cir. 1985); see also Fla. Stat. § 559.552 (the FCCPA looks to the FDCPA for guidance).

COUNT I~ VIOLATION OF FDCPA, 15 U.S.C. § 1692e(11)
On behalf of Plaintiff, Duyal County Class, and Florida Class

Plaintiff realleges those allegations contained within paragraphs 1-34 above and
incorporates them herein by this reference.

35. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11), when
making oral communications with Plaintiff prior to, or after a hearing (but not during a hearing
or judicial proceeding before a judge or magistrate) on February 21, 2019, by failing to that they
were “attempting to collect a debt and that any information obtained will be used for that
purpose.”

36. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11) when
making oral communications with member of the Duval County Class prior to, or after a hearing
(but not during a hearing or judicial proceeding before a judge or magistrate), by failing to that
they were “attempting to collect a debt and that any information obtained will be used for that
purpose.”

37. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11) when

making oral communications with member of the Florida Class prior to, or after a hearing (but

7

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 8 of 10 PagelD 14

not during a hearing or judicial proceeding before a judge or magistrate), by failing to that they

were “attempting to collect a debt and that any information obtained will be used for that

purpose.”
WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

(a) an order certifying this case as a class action on behalf of the Classes as defined
above, and appointing Plaintiff as the representative of the Classes and his
counsel as Class Counsel;

_(b) award Duval County Class and Florida Class members the lesser of $500,000 or 1
per centum of the net worth of Defendant MCM pursuant to 15 U.S.C. §
1692k(aX(2}(B)

(c) award Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

(d) award Plaintiff additional statutory damages of $1,000 per FDCPA violation,
pursuant to 15 U.S.C. § 1692k(a)(2)(A);

(e) award Plaintiff costs of this action together with reasonable attorney’s fees,
pursuant to 15 U.S.C. § 1692k(a)(3);

(f) prejudgment interest; and

(g)  allother relief which this Court deems just and proper.

COUNT II - VIOLATION OF FDCPA, 15 U.S.C. § 1692e(11
On behalf of Plaintiff, Duval County Class, and Florida Class

Plaintiff realleges those allegations contained within paragraphs 1-34 above and
incorporates them herein by this reference.

38. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11), when
making oral communications with Plaintiff prior to, or after a hearing (but not during a hearing
or judicial proceeding before a judge or magistrate) on February 21, 2019, by failing to disclose
that the communication is from a debt collector.

39. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11) when

making oral communications with member of the Duval County Class prior to, or after a hearing

Michael Maclay vs. Midland Credit Management, Inc,
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 9 of 10 PagelD 15

(but not during a hearing or judicial proceeding before a judge or magistrate), by failing to
disclose that the communication is from a debt collector.

40. Defendant MCM’s “coverage” attorney(s) violated 15 U.S.C. § 1692e(11) when
making oral communications with member of the Florida Class prior to, or after a hearing (but
not during a hearing or judicial proceeding before a judge or magistrate), by failing to disclose
that the communication is from a debt collector.

WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the
following relief:

(a) an order certifying this case as a class action on behalf of the Classes as defined
above, and appointing Plaintiff as the representative of the Classes and his
counsel as Class Counsel;

(b) award Duval County Class and Florida Class members the lesser of $500,000 or 1
per centum of the net worth of Defendant MCM pursuant to 15 U.S.C. §
1692k(a)(2)(B)

(c) award Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a}(1);

(d) award Plaintiff additional statutory damages of $1,000 per FDCPA violation,
pursuant to 15 U.S.C. § 1692k(a)(2){A);

(e) award Plaintiff costs of this action together with reasonable attorney’s fees,
pursuant to 15 U.S.C. § 1692k(a)(3);

(f) prejudgment interest; and

(g) all other relief which this Court deems just and proper.

JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

Michael Maclay vs. Midland Credit Management, Inc.
Case 3:19-cv-00364-BJD-MCR Document 1-2 Filed 04/01/19 Page 10 of 10 PagelID 16

&

Dated: February 26, 2019.

BY:

Michael Maclay vs. Midland Credit Management, Inc.

10

Respectfully submitted by:

THOELE|DRACH

 

Justin Seth Drach, Esq.

Florida Bar No. 103016

Email: justindrach@drachlaw.com
Amanda Marie Thoele, Esq.
Florida Bar No. 75118

Email: amandathoele@drachlaw.com
2120 Corporate Square Blvd.
Suite 17

Jacksonville, FL 32224
Telephone: (904) 600-4384
Facsimile: (904) 306-1355
Attorneys for Plaintiff and all
others similarly situated
